MEMORANDUM **
Sandra Lee Gardner appeals pro se the district court’s dismissal of her action against her former husband, Melvin C. Gardner, and the district court’s denial of her motion for reconsideration.
The district court correctly found that because the claims in Sandra Gardner’s complaint were inextricably intertwined with the state court dissolution proceedings, it lacked jurisdiction over the action under the Rooker-Feldman doctrine. District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 483 n. 16, 485-86, 103 S.Ct. 1303, 75 L.Ed.2d 206 (1983); Olson Farms, Inc. v. Barbosa, 134 F.3d 933, 936 (9th Cir.1998).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.